PCIJ_A_08_SinoBelgianTreaty_BEL_CHN_1927-02-15_ORD_01_IM_00_FR.txt. 9

1927. ORDONNANCE
Le 15 février. ,
Dossier E, c. IX. RENDUE A LA DATE DU I5 FEVRIER 1927.

 

Le Président de la Cour permanente de Justice internationale,

Vu l’article 48 du Statut de la Cour ;

Vu la Requête introductive d'instance datée du 25 novembre 1926,
déposée au Greffe de la Cour le 26 novembre 1926 au nom du Gou-
vernement belge et saisissant la Cour d’une affaire relative à la
dénonciation par le Gouvernement chinois du Traité conclu le
2 novembre 1865 entre la Belgique et la Chine ;

Vu l’Ordonnance portant indication de mesures conservatoires,
rendue le 8 janvier 1927 ;

Attendu que, par une communication du 3 février 1927, les agents
du Gouvernement belge près la Cour en ladite affaire ont porté à la
connaissance de la Cour que, le ministre des Affaires étrangères de
Chine ayant déclaré que le Gouvernement chinois était disposé
à appliquer à la Belgique, à titre de traitement provisoire, un régime
déterminé, le ministre de Belgique à Pékin avait accepté cette
proposition au nom du Gouvernement belge ;

Attendu que l’accord qui serait ainsi conclu comporterait le trai-
tement suivant :

1) Protection adéquate sera accordée aux sujets belges, les mis-
sions incluses, et à leurs biens et bateaux, selon les règles du droit
international ;

2) Le tarif douanier actuellement appliqué aux autres pays le
sera également aux marchandises importées en Chine de Belgique
ou exportées de Chine en Belgique ;

3) Les procés civils et pénals dans lesquels des ressortissants bel-
ges sont en cause, seront jugés seulement par les cours modernes,
avec droit d’appel, les sujets belges étant autorisés à se faire assister
d'avocats et interprètes de nationalité belge ou autre, dûment
reconnus par les cours ;

Attendu que lesdits agents ont formellement demandé, au nom
du Gouvernement belge, qu'il plaise au Président de la Cour de
rapporter l’Ordonnance susmentionnée du 8 janvier 1927 ;

Attendu qu'ils ont indiqué qu’une décision du Président rapportant
ladite Ordonnance répondrait au désir du Gouvernement chinois;
ro

Considérant qu’il ne s’agit pas, en l’espéce, d’un accord sur la
solution à donner au litige aux termes de l’article 61, premier alinéa,
du Réglement (revisé) de la Cour, le Gouvernement chinois n’ayant
adressé a la Cour aucune communication soit au sujet du régime
susmentionné, soit pour exprimer un désir tendant à voir rapporter
lOrdonnance en question ;

Considérant que la présente affaire a été introduite par Requête
unilatérale et que, le délai fixé pour le dépôt du Contre-Mémoire
n'étant pas expiré, la Partie défenderesse n’a pas eu l’occasion de
manifester son acceptation éventuelle de la juridiction de la Cour
en l'espèce ;

que, dans ces conditions, rien ne s'oppose, sous réserve de la déci-
sion de la Cour, à ce que la Partie demanderesse modifie ses conclu-
sions primitives ;

Considérantque c’est la Belgique qui, en proposant dans sa Requête
introductive d'instance l’indication de mesures conservatoires et en
développant dans son Mémoire cette proposition, a amené la Cour
à examiner si les circonstances exigeaient en l’espèce l'indication
de pareilles mesures ; |

que, comme il est exposé dans les motifs de lOrdonnance du
8 janvier 1927, cette Ordonnance a pour but de sauvegarder exclusi-
vement certains droits que la Belgique pourrait, le cas échéant,
faire valoir en se fondant sur les termes du Traité du 2 novembre 1865,
si ce Traité était reconnu par la Cour comme n’ayant pas cessé de
déployer ses effets ;

Considérant que l’accord qui, aux termes de la communication
émanant des agents du Gouvernement belge, serait intervenu entre
la Belgique et la Chine remplacerait provisoirement le régime prévu
par le Traité de 1865, notamment en ce qui concerne les droits.
découlant pour la Belgique de ce Traité et que l’Ordonnance du
8 janvier 1927 a pour but de sauvegarder jusqu’à ce que la Cour
ait rendu son arrêt définitif ;

que, dès lors, ledit Traité aurait provisoirement cessé de déployer
ses effets en ce qui concerne ces droits, qui ne sauraient, par consé-

. quent, et quelle que soit par ailleurs la teneur de l’arrêt définitif de
la Cour, servir de base à des réclamations exigibles en justice et qui
invoqueraient la violation éventuelle desdits droits durant la période
au cours de laquelle serait applicable le nouveau régime convenu
entre les Parties :
Ir

que, d’ailleurs, une déclaration unilatérale du Gouvernement
belge dans le méme sens, devant étre considérée comme une modifi-
cation des conclusions primitives de ce Gouvernement, suffirait, si
elle était accueillie par la Cour, 4 produire le méme effet ;

Considérant, dans ces conditions, que le fait nouveau, porté a la
connaissance de la Cour par la communication susvisée des agents
du Gouvernement belge, a écarté les circonstances qui, aux termes
de l’Ordonnance du 8 janvier 1927, exigeaient l’indication de mesures
conservatoires ;

Considérant qu’en l’espéce il n’existe pas d’autres circonstances,
indépendantes de la situation juridique créée par les Parties,
soit en vertu d’accords intervenus entre elles, soit en vertu de décla-
rations unilatérales au sujet de matiéres dont elles peuvent disposer,
et qui porteraient à indiquer les mesures conservatoires dans le seul
intérét de la procédure ;

Considérant que des mesures conservatoires, indiquées par la
Cour comme étant, pour des raisons purement juridiques, rendues
nécessaires par les circonstances, ne sauraient, pour leur applica-
bilité, dépendre de l’état des négociations éventuellement en cours
entre les Parties ;

que, par suite, l’Ordonnance du 8 janvier 1927 portant indication
de mesures conservatoires ne saurait, le cas échéant, étre rapportée
qu’intégralement et définitivement,

Déclare que l’Ordonnance portant indication de mesures conser-.
vatoires qu'il a rendue à la date du 8 janvier 1927 cessera de produire
ses effets. |

Fait à La Haye, le quinze février mil neuf cent vingt-sept; en quatre
exemplaires, dont l’un restera déposé aux archives de la Cour et dont
les autres seront transmis respectivement au Gouvernement de
Chine, au Gouvernement de Belgique et au Conseil de la Société
des Nations.

Le Président :
(Signé) Max HUBER.

Le Greffier-adjoint:
(Signé) PAUL RUEGGER.
